Citation Nr: 1636448	
Decision Date: 09/19/16    Archive Date: 09/27/16

DOCKET NO.  12-13 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for cervical spine disorder.

3.  Entitlement to service connection for a thoracic spine disorder.

4.  Entitlement to an increased rating for a chronic lumbosacral strain, currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel
INTRODUCTION

The Veteran served on active duty from January 2004 to November 2006.

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which denied the benefits sought on appeal.  

Following the most recent readjudication of this appeal by the Agency of Original Jurisdiction (AOJ) in the April 2012 Statement of the Case (SOC), additional pertinent medical evidence was added to the record.  To date, these records have not been reviewed by the AOJ, and no waiver from the Veteran or his representative was received.  However, the Board finds that the Veteran is not prejudiced by this lack of review by the AOJ, as, upon remand, the AOJ will be able to review these records in the first instance during their readjudication of the issues  Thus, a waiver for this evidence is not necessary at this time.  38 C.F.R. §§ 20.800, 20.1304 (2015).

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In her May 2012 Substantive Appeal (on VA Form 9), the Veteran requested a Travel Board hearing at the local RO before a Veterans Law Judge.  The Veteran was scheduled for a Travel Board hearing in August 2015.  She was informed that this hearing had been scheduled in a letter dated in June 2015.  The June 2015 letter was sent to the Veteran's incorrect mailing address and returned to VA as undeliverable in October 2015.  The Veteran did not show for her scheduled hearing in August 2015 - presumably because she did not receive the proper notice letter.  The Veteran's correct mailing address is listed in the Profile section of her VBMS eFolder.  Accordingly, this case must be remanded to afford the Veteran her requested Travel Board hearing.  38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. 
§ 19.75, 19.76, 20.700, 20.703, 20.704 (2015).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before a traveling Veterans Law Judge at the local RO in Atlanta, Georgia.  Provide the Veteran the required advance written notice of the date, time, and location of the hearing at her correct mailing address, as shown in the Veteran's VBMS Profile section.  This notice letter must be documented in the claims file.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER  
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




